DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 24 August 2021.
Claims 1, 4, 6, 8-10, 13, 15, 17, and 20 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments regarding the §101 rejection, and in light of the amendments, have been fully considered and are persuasive.  Here, the amendments integrate the claims into a practical application by dynamically modifying the post and automatically resizing the media content for the detected post.  As such the rejection has been withdrawn.  
Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Here, Applicants only argue ¶93 of Kennon, however the Examiner notes that this portion was not cited or relied upon to anticipate the claims.  Applicants’ arguments fail to address any of the cited portions of Kennon.  Kennon discloses the ability to provide only text based posts which are then able to be appended with media or tagged content “In an example, the plurality of media content object types include video, audio, image, and text (Kennon ¶8)” and how the star tag links provide different functionality depending on the content type “Further in regard to dependency on content type, in an example embodiment, text mining is used for identifying the content type of the post (Kennon ¶39).”  Here, Kennon clearly discloses the ability to have a post without any 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennon et al. (US PG Pub. 2014/0365581).

As per claims 1, 10, and 17, Kennon discloses a method, computer system for recommending a media content for social media publishing, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:, and computer program product for recommending a media content for social media publishing, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (computer-implemented method, computer processor, GUI, Kennon ¶7; non-transitory computer-readable medium includes, stored thereon, instructions that are executable by a processor of a device, the instructions which, when executed by the processor, cause the processor to perform a method, the method including: outputting a first graphical user interface (GUI) display arrangement that includes a control, ¶10): 
detecting a user post without any media content, prior to the detected user post being published on a social network platform (a first media content object attributed to a first user; outputting, by the processor and via a graphical user interface display arrangement for a second user, the obtained first media content object; receiving, by the processor, user input by interaction with the graphical user interface arrangement; and based on the user input, recording and transmitting over the network, Kennon ¶12, ¶16, ¶18; wherein the authored post can be text, ¶8 and ¶39); 
extracting a tag from the detected user post, wherein the extracted tag is representative of a topic identified in the detected user post (star tag links, Kennon ¶37; see also ¶65-¶68, ¶94-¶96, and ¶175 discussing the creation and management of star tags); 
identifying a media content in a repository related to the extracted tag (tag linking to a media object, Kennon ¶65-¶68 and ¶137; mining text for content type, ¶39); 
sending the identified media content to a user device for potential inclusion in the detected user post, wherein the identified media content is graphically presented in a dialog box displayed on the user device, and wherein the dialogue box includes a prompt for a user approval to include the identified media content in the detected user post (appending a tag selected by the user input from an inventory of tags; each of the tags links to a respective media content object; ;
in response to receiving a user selection in the dialogue box indicating the user approval, dynamically modifying the detected user post and the identified media content to append the identified media content to the detected user post, wherein the identified media content is automatically resized to fit the detected user post based on the at least one other data content in the detected user post (appending a tag selected by the user input from an inventory of tags; each of the tags links to a respective media content object; and the tag is associated with a posting rule that restricts media content objects to which the tag is able to be appended, Kennon ¶20-¶21; selection of the tags/link post authoring for subsequent insertion into the post, ¶45-¶46; embedded, dynamic, ¶105; see also compression algorithm for video size, ¶14; custom player encapsulation, ¶119); and 
transmitting the dynamically modified user post for publishing on the social network platform (According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social interactions of content capture, creation, publishing, sharing, and/or responding interactively using access and distribution methods of connected mobile or fixed web devices for personal interactions, commercial integrations and collaborative experiences managed in a dynamic, constantly connected manner via a range of personal media content types including video, image/picture, audio, text, and/or tags, Kennon ¶105).

As per claims 2, 11, and 18, Kennon discloses as shown above with respect to claims 1, 10, and 17.  Kennon further discloses segmenting the detected user post, wherein the segmented user post includes a plurality of terms; and determining at least one term of the plurality of terms that is representative of the topic identified in the segmented user post (star tag links, Kennon ¶37; see also .

As per claims 3, 12, and 19, Kennon discloses as shown above with respect to claims 1, 10, and 17.  Kennon further discloses analyzing the extracted tag of the detected user post; determining at least one additional tag related to the extracted tag; and transmitting a search request of the repository, wherein the transmitted search request includes the extracted tag of the detected user post and the at least one additional tag related to the extracted tag (star tag links, Kennon ¶37; tags/links with context dependent rules, ¶45; see also ¶65-¶68 and ¶94-¶96 discussing the creation and management of star tags).

As per claims 4 and 13, Kennon discloses as shown above with respect to claims 1 and 10.  Kennon further discloses wherein the media content in the repository is selected from a group consisting of an image, a video, a live stream, an animated graphic, a meme, a logo, a slogan, and a pointer to the media content (According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social interactions of content capture, creation, publishing, sharing, and/or responding interactively using access and distribution methods of connected mobile or fixed web devices for personal interactions, commercial integrations and collaborative experiences managed in a dynamic, constantly connected manner via a range of personal media content types including video, image/picture, audio, text, and/or tags, Kennon ¶105).

As per claims 5 and 14, Kennon discloses as shown above with respect to claims 1 and 10.  Kennon further discloses wherein the extracted tag is selected from a group consisting of a keyword, a common theme, a context, an iconic symbol, and a descriptor (According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social .

As per claims 6, 15, and 20, Kennon discloses as shown above with respect to claims 1, 10, and 17.  Kennon further discloses registering a company profile; collecting the media content associated with the registered company profile; collecting the tag related to the collected media content; collecting a user incentive linked to the collected media content; storing the registered company profile, the collected media content, the collected tag, and the collected user incentive in the repository; and sharing the stored company profile, the stored media content, the stored tag, and the stored user incentive with the social network platform (usage and adoption of branded star tag media strings by non-brand users indicating preference and adherence of the user for particular brands, products, content, sentiments, etc. to support unique targeting of future messaging and targeted offers based upon the nature and use of the particular adopted tag media strings embedded within the socially shared content elements; g) via connections and interactions which can be managed in a loyalty/reward manner tied to specific content, topics, interaction activity or specific commerce behavior and subsidized by brand partner redemption, where brands may choose to sponsor relevant and popular tag media strings allowing system users to incorporate those targeted and desirable tag media strings into their own social content elements and earning points towards a loyalty program with available brand sponsored options for redemption of future value, e.g., cash, products or services; h) whereby loyalty program points can also be accrued by system users for positive and desirable behaviors endemic to the system, e.g., most popular social content elements, most shared social elements, most responded to social elements, most branded tag media string adoption, and these behaviorally accrued points can be redeemed by way of sponsorships supported by brands and other advertisers based upon a targeted matching of system user to brand advertiser, Kennon ¶175; brand user, brand star tag, ¶84 and ¶88) (Examiner notes the brand user of the system as the equivalent to the ability to create and register a company profile).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennon et al. (US PG Pub. 2014/0365581) further in view of Parnaby et al. (US PG Pub. 2013/0018838).

As per claims 7 and 16, Kennon discloses as shown above with respect to claims 1 and 10.  Both the Kennon and Parnaby references are analogous in that both are directed towards/concerned with performing a sentiment analysis of the detected user post to determine a polarity of the topic identified in the detected user post, wherein the determined polarity is selected from a group consisting of a positive polarity, a negative polarity, and a neutral polarity.
However, Parnaby teaches performing a sentiment analysis of the detected user post to determine a polarity of the topic identified in the detected user post, wherein the determined polarity is selected from a group consisting of a positive polarity, a negative polarity, and a neutral polarity (the ability to report a comment or topic as abusive and have it reviewed for removal (see element 225 in FIG. 38); (x) an automatic removal process that is triggered when the topic name or the topic comments contain offensive imagery or text that has been reported as abusive several times; (xi) an area 226 where the basic sentiment analysis of what the Jabfab.TM.  community is saying about the topic can be presented, including, but not limited to, line or bar graphs of the sentiments collected over time and by category, pie charts of same, a global map of all the topic locations or users locations when jabbed or fabbed; (xii) a section 228 (in FIG. 40) where the user's unique physical QR code, barcodes and similar codes are presented as discussed elsewhere herein, which can be made accessible through a click on tab 230 in FIG. 40; (xiii) a section 232 where additional information offers, deals, interaction with the topic subject can occur in the form of chat/messaging, and other additional information that can be presented about this topic; (xix) the ability to automatically remove or disable topics or comments that are deemed to be offensive, or not meet terms of use rules/policies (e.g. copyrighted, materials, pornography, etc.) associated with the present invention, Parnaby ¶68; see also intensity level, ¶32).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Parnaby’s method of capturing brand feedback in Kennon’s system to improve the system and method with reasonable expectation that this would result in a social network or brand management system that could retrieve and analyze data from a social network more accurately.  
The motivation being that there is a need, as for any brand looking to use social media monitoring to help them interact with and respond to positive or negative comments, this inability to gather explicit positive and negative structured sentiment can be disastrous.  Furthermore, current social networks are often limited to a certain demographic, which limits the availability of available sentiment data from those 

As per claim 8, Kennon and Parnaby disclose as shown above with respect to claim 7.  Parnaby further teaches in response to determining the polarity of the identified topic in the detected user post to be the negative polarity, removing the detected user post from a queue of candidates for receiving the media content from the repository (the ability to report a comment or topic as abusive and have it reviewed for removal (see element 225 in FIG. 38); (x) an automatic removal process that is triggered when the topic name or the topic comments contain offensive imagery or text that has been reported as abusive several times; (xi) an area 226 where the basic sentiment analysis of what the Jabfab.TM.  community is saying about the topic can be presented, including, but not limited to, line or bar graphs of the sentiments collected over time and by category, pie charts of same, a global map of all the topic locations or users locations when jabbed or fabbed; (xii) a section 228 (in FIG. 40) where the user's unique physical QR code, barcodes and similar codes are presented as discussed elsewhere herein, which can be made accessible through a click on tab 230 in FIG. 40; (xiii) a section 232 where additional information offers, deals, interaction with the topic subject can occur in the form of chat/messaging, and other additional information that can be presented about this topic; (xix) the ability to automatically remove or disable topics or comments that are deemed to be offensive, or not meet terms of use rules/policies (e.g. copyrighted, materials, pornography, etc.) associated with the present invention, Parnaby ¶68).

As per claim 9, Kennon and Parnaby disclose as shown above with respect to claim 7.  Parnaby further teaches further comprising: in response to determining the polarity of the identified topic in the detected user post to be the positive polarity, prioritizing the detected user post in a queue of candidates for receiving the media content from the repository (promoting a tag or a topic, Parnaby ¶117).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Parnaby’s method of capturing brand feedback in Kennon’s system to improve the system and method with reasonable expectation that this would result in a social network or brand management system that could retrieve and analyze data from a social network more accurately.  
The motivation being that there is a need, as for any brand looking to use social media monitoring to help them interact with and respond to positive or negative comments, this inability to gather explicit positive and negative structured sentiment can be disastrous.  Furthermore, current social networks are often limited to a certain demographic, which limits the availability of available sentiment data from those who do not wish to participate, or are only passively participating, in social networks today (Parnaby ¶6).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629